HENRIOD, Justice.
Appeal from a damage verdict incident to an intersection collision between two cars. Reversed, with costs to defendant.
From an examination of the record with due regard to the evidence favoring plaintiff, together with undisputed facts shown, the following, we believe, represents an accurate review of the facts in abstract form:
Defendant, a peace officer, responded to an emergency call. From the time he started his car to the time of collision, his red warning light and siren were operating. He had been traveling south toward the intersection at about 5:30 p. m. on a clear day, the intersecting streets being level and about 40 feet wide, sufficient to accommodate two lanes of traffic. At the time of his approach there were two lanes of southbound and northbound traffic stopped for a red light, and plaintiff conceded that there was at least one car facing west, either parked or waiting for some other reason. Plaintiff was proceeding east at about -30 m. p. h. with a green light in his favor just prior to and at the time of impact with defendant’s car, which was hit broadside by plaintiff’s car slightly within the southeast quadrant of the intersection. Defendant, traveling somewhere between 35 and 40 m. p. h., skirted the southbound traffic that had stopped at the intersection in response to the traffic semaphore. Plaintiff’s car, eastward bound, had not reduced speed at any time before the impact, from the time plaintiff first observed the green light in his favor some 50 to 100 feet to the west. Neither driver saw the other except momentarily before the collision.
Two volunteer witnesses, neither of whom knew the principals, had stopped at the intersection, facing south. The one in the forefront said he heard the officer’s siren and saw his car and the red signal light approaching about 500-600 feet behind him. The other witness who was *238stopped immediately behind the first said he heard the siren when the officer’s car was three or four car lengths behind him. The first witness testified that he had stopped for the red light as had other north and southbound traffic, and that after hearing the siren, he remained stationary throughout a full green light cycle for southbound traffic, and did not proceed at all; that the red semaphore light again turned red, after which the accident occurred.
Plaintiff said he neither saw the officer’s red warning light, which was attached to the right side at the bottom of the officer’s windshield, nor did he hear the siren, although his window was down. That he saw no red light on the officer’s car seems credible in the light of what may have been a vision obstruction due to the southbound lines of cars stopped for the traffic light, but his testimony that he did not hear the siren, taxes one’s imagination. One of our problems is whether, under the circumstances here, and as a matter of law, plaintiff had the means of hearing but did not hear, or having heard, carelessly did not heed that which everyone else in the vicinity seems to have heard and heeded. We think he was negligent as a matter of law under the reasonable, prudent man' principle, and that he cannot be inoculated against the principle’s implications by the si'ftiple statement that he did not hear what appears to have been audible to others at the scene, particularly to two complete strangers who volunteered to attest to such fact. Were we to espouse any theory that one is immune from- his actions simply because he asserts that he did not hear anything as audible as a police siren within a few hundred feet at most, it would be to favor the hard of hearing as against the normal, and would fracture the traditional standard of care attributed to the reasonable, prudent man concept. Even with such imperfections as that doctrine might possess, and cognizant of the fact that the jury system does not always function in perfection, those legal materials have gone to fashion the best yardsticks that have contributed to law and order, in our opinion.
With great deference to our jury system, and with recognition that we sometimes incline to approach matters aphoristically, we must review cases in the light of the legal principles we espouse and discard reverence for a fact-finding agency, where we are convinced it has erred. Here, we believe, is a case where that rather rare occasion must be met with reversal and without equivocation.
As to a second aspect of this case which we believe justifies reversal, we have the following to say: As a result of interrogatories put to the jury by the learned trial judge, the veniremen replied that the peace officer 1) had his car under proper control; 2) was negligent in not keeping *239a proper lookout, which was not, however, a proximate cause of the accident; 3) but that his speed was the proximate cause thereof.
We must assume, then, that the officer had his car under safe and proper control; that failure to keep a proper lookout was not causative of the accident, and that the only possible negligence attributable thereto was speed. Under the circumstances here, the officer, in responding to an emergency requiring haste consistent with safety, 40 miles per hour reasonably could not of itself be deemed excessive, unless coupled with failure to control his car, or to keep a proper lookout. We think and hold that the jury, as a matter of law, was in error by inconsistently finding defendant negligent because of speed alone. The legislature eliminated speed as a factor applicable to operation of emergency vehicles in intersections. Emergency vehicles, under the statute, are exempt from ordinary “rules of the road,” and their drivers are not required to reduce speed at a red light, if they otherwise comply with the interdictions of the legislation. They are required to sound an audible signal and display a red light warning signal, and otherwise to exercise reasonable circumspection for the safety of others. Without contradiction, defendant employed both the red light and the siren, and the jury’s inconsistency lay in finding a failure to do something the statute does not require, while finding that the driver did what the statute required, or, that in failing to comply, his action was not a cause of the incident.1
Under the facts of this case, we believe and hold that with the quantum and quality of proof adduced, it would be unrealistic and judicially incorrect to hold other than that the plaintiff either must have heard and didn’t heed, or didn’t heed what he should have heard as a reasonable, prudent person. This, with all respect and recognition of what we have said in the past about negligence, contributory negligence and proximate cause ordinarily being matters for determination by the fact finding agency in an orderly, judicial process. Highest regard for what we think is the best judicial system available, cannot sanction the luxury of inconsistency or myopia.
WADE, C. J., and CALLISTER, J., concur.

. Title 4-16, Utah Code Annotated 1953, and its amendments, particularly with respect to emergency vehicles’ exemption from ordinary traffic regulations.